Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1 (Figures 22-25) in the reply filed on 3/4/2021 is acknowledged. Applicant indicated that claims 1-7 correspond to the elected species. Claims 8-18 are withdrawn from consideration.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "322b" and "332b" have both been used to designate the guard rail. It appears that the guard rail “332b” in Fig. 25 should be “322b”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farascioni et al. (US 8,225,979).
Regarding claim 1, Farascioni discloses a shipping wedge (at 150 – See Fig. 21) comprising: an elongate body (at 152) extending along a longitudinal axis (axis extending from left to right along the wedge shown in Fig. 25) and defining a channel (channel between 170/168 and 172) therethrough, the elongate body including a side wall (at 178) including a slot (slot within 156) formed therein; and an arm (236) disposed within the slot of the elongate body, the arm including a first end (at 254) coupled to the side wall and a second end (at 236 in Fig. 27) that is movable laterally with respect to the side wall.
Regarding claim 2, Farascioni discloses a handle (portion at 152 in Fig. 22) extending transversely from the elongate body.
Regarding claim 3, Farascioni discloses the arm includes a projection (projection between 236 and 254 in Fig. 22) extending from an inner surface of the arm.
Regarding claim 4, Farascioni discloses the projection of the arm includes a first surface extending laterally into the channel of the elongate body.
Regarding claim 5, Farascioni discloses the projection of the arm includes a cam ramp (the tapered portion of the projection as shown in Fig. 22 can be considered a cam ramp since it can perform the function of a cam ramp) tapering distally towards the inner surface of the arm.

Regarding claim 7, Farascioni discloses the elongate body includes a proximal portion (right-side portion of 150 in Fig. 21) defining a circumferential wall.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 9783329, US 2012/0234894 and US 2015/0129632 disclose shipping wedges having elongate bodies similar to that disclosed in the present inventions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735